FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARIO HERNANDEZ ORTIZ,                          No. 07-72078

               Petitioner,                       Agency No. A095-399-206

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Mario Hernandez Ortiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his application for cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for

review.

       We lack jurisdiction to review the BIA’s discretionary determination that

Hernandez Ortiz lacked good moral character pursuant to the catch-all provision at

8 U.S.C. § 1101(f). Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir.

2006). Because our resolution of this issue is dispositive, we need not reach his

constitutional claims regarding the BIA’s hardship determination.

       PETITION FOR REVIEW DISMISSED.




TL/Research                               2                                    07-72078